internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-106419-00 cc ita b5 chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend tribe trust trust agreement a b c d e f g h i j k l m n o p q r s t tam-106419-00 u v w x y z aa bb cc dd ee ff gg hh ii jj kk date date date issue whether a received gross_income under sec_61 of the internal_revenue_code when the tribe funded the trust with payments for the benefit of a conclusion a did not receive gross_income when the tribe funded the trust facts x is a federally recognized indian_tribal_government organized and operating under a constitution approved by the secretary of the interior pursuant to the indian reorganization act of ch 48_stat_987 codified as amended pincite u s c as provided in the constitution x’s governing body is its b the c of the tribe performs such duties as may be authorized by the b among the enumerated powers of the b set forth in d of the constitution are powers to congress enacted the indian gaming regulatory act u s c act on tam-106419-00 date m of the act provides that the purpose of the act is to provide a statutory basis for the operation of gaming by indian tribes as a means of promoting tribal economic development self-sufficiency and strong tribal governments and to declare that the establishment of independent federal regulatory authority for gaming on indian lands and the establishment of a national indian gaming commission are necessary to meet congressional concerns regarding gaming and to protect such gaming as a means of generating tribal revenue sec_11 of the act provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by sec_11 b the plan is approved by the secretary of the interior as adequate particularly with respect to the uses described in clause i or iii of paragraph b c the interest of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary and the governing body of the indian_tribe and d the per capital payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made under sec_11 class iii gaming activities are lawful on indian lands if they meet the requirements of sec_11 on date the tribe enacted the e the e had two central purposes first as set forth in f it second it established a plan for allocation of available monthly proceeds of the g of the tribe including l percent for per capita payments for adults provided for in m and n percent for the children’s trust fund provided for in o the e was approved by the area director of the q of the bia the designee of the secretary of the interior for approving the tribe’s revenue allocation plan under igra tam-106419-00 m of the e provided that after certain deductions up to h percent of the remaining available net_proceeds of the tribe’s g may be paid to individuals listed on the i and to the minor children listed on the j when those minor children reach the age of k as provided in o o of the e provided that n percent of the available monthly net_proceeds of tribal g shall be divided equally among individual trust funds that shall be established by the c for the benefit of the minor children of persons identified in the e as entitled to be listed on the j and to receive these benefits p provided that all such trust funds shall be placed at the best available rate in federally insured investments p further provided that the trust instruments shall provide for distribution of r percent of the trust assets at age k s percent of the trust assets at age t and the remainder of the trust assets at age u f of the e provided that the list of persons on the i and the j and their descendants shall comprise the v list of persons entitled to receive payments and other_benefits from the present and future g of the tribe w of the e provided that except as otherwise provided in the e the e may only be amended or rescinded by an affirmative in x the b enacted a comprehensive amendment the x amendment to supersede the e the central purpose of the amendment was to there is no language comparable to f of the e in the x amendment and f is no longer part of tribal law the individuals on the i and the j are listed in attachments to the e a is listed on the j tam-106419-00 the x amendment clarified that the e was intended to govern the allocation only of tribal gaming revenues not other tribal revenues and retained the revenue allocation percentages set forth in the e including the per capita payment program for adults provided for in y of the x amendment and the children’s trust fund provided for in z of the x amendment the x amendment was approved by the area director of the q of the bia under bia guidelines dated date on date the tribe entered into the trust agreement with aa the trust agreement was established pursuant to the e for payments made to the trusts after bb the trust agreement creates separate revocable trusts for each eligible minor cc of the trust agreement provides that the c hereby transfers and assigns the assets described on the schedules attached dd years of payments from ee to ff to the trustee to constitute the original assets of each separate revocable_trust created by this agreement and each such trust shall bear the name of the individual for whom it is created cc further provides that each separate trust shall be administered pursuant to the provisions of this agreement for the primary benefit of the individual for whom it is named gg of the trust agreement provides in part that pursuant to o of the e n percent of the available monthly net_proceeds of tribal g shall be divided equally among individual trust funds which shall be established by the c for the benefit of certain minors listed on the j and any subsequent descendants who are certified as qualified recipients hh provides that the c shall have the following powers with respect to each separate trust to amend any administrative provision of this agreement in whole or in part by a written instrument executed by the c and the then acting trustee to revoke any and all trusts created under this agreement by a written instrument executed by the c after such revocation is approved by a consistent with this power_to_revoke the tribe’s audited financial statements have consistently included the assets held in the trusts among the cash and other assets belonging to the tribe the tribe made payments from the tribe’s class ii and iii gaming activities to a separate aa investment account for dd years before establishing the trusts the aa account was in the tribe’s name and the monies were not separated into separate minor accounts after the tribe established the trusts it transferred the aa account to the trusts tam-106419-00 ii of the trust agreement provides in part that the separate trust for the primary benefit of the individual for whom it is named shall be administered as follows when the beneficiary attains the following ages the following portions of the trust assets shall be distributed to the beneficiary at age k r percent of the then principal at age t s percent of the then principal and at age u the remaining assets of the trust if any trust assets remain at the beneficiary’s death the trust shall terminate and the remaining trust assets including any accrued net_income shall be distributed to the beneficiary’s estate jj of the trust agreement provides that the law of the tribe and or the state except as altered by the trust agreement shall govern the meaning and legal effect of the trust agreement and the administration of the trusts law and analysis sec_61 of the internal_revenue_code defines gross_income as income from whatever source derived generally a taxpayer using the cash_receipts_and_disbursements_method of accounting cash_method does not recognize gross_income upon the receipt of property in the form of a promise to pay in the future however a cash_method taxpayer is taxed when the taxpayer receives an economic benefit from a right to receive property in the future in sproull v commissioner 51_tc_244 aff’d per curiam 194_f2d_541 6th cir the court held that the amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the petitioner in the year the trust was funded in that case the taxpayer a corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the funds were placed in trust irrevocably for the taxpayer’s sole benefit and that the taxpayer had to do nothing further to establish his right to it as permitted under hh the c amended the trust agreement on date trust amendment the trust amendment provides that the c hereby revokes in its entirety kk of the trust agreement and substitutes and inserts in lieu thereof a new kk which provides that if any trust assets remain at the beneficiary’s death the trust shall terminate and the remaining trust assets including any accrued net_income shall revert to the tribe this amendment applies to all funds previously contributed to the trusts tam-106419-00 the economic_benefit_doctrine has also been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 revrul_67_203 1967_1_cb_105 revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of a_trust when it was established by court order to receive damages awarded to the minor as a result of a personal injury suit under the terms of the trust the trustee was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of t at which time the trust would distribute all of its property to him if the minor died before reaching the age of t the trust property would pass to the minor’s estate in the instant case both the x amendment to the e and the trust agreement impose various restrictions and conditions on a’s ability to obtain the trust amounts first the x amendment repealed former f of the e which had provided that no person listed on the i or the j would ever be denied payments or benefits without this provision nothing guarantees that the minors will ever receive payments from the trusts second hh of the trust agreement specifically provides that the c has the power_to_revoke any and all trusts created under the trust agreement by a written instrument executed by the c after the revocation is approved by a thus the trusts are revocable trusts third ii of the trust agreement as amended on date provides that if any trust assets remain at the beneficiary’s death the trust shall terminate and the remaining trust assets including any accrued net_income shall revert to the tribe finally the tribe’s audited financial statements have consistently treated the assets held in the trusts as belonging to the tribe on the other hand these factors arguably are inconsistent with sec_11 of the act which states that the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments must be protected and preserved it is unclear whether this broad language gives the minors any rights in excess of the contingent rights granted in the x amendment and the trust agreement however we note that the x amendment was specifically approved by the area director of the q of the bia in addition considering the language of the act together with the specific provisions of the x amendment and the trust agreement it is this fact distinguishes the trust from the trust at issue in revrul_83_25 which provided that the trust property would pass to the minor’s estate if the minor died before receiving the trust property tam-106419-00 clear that the trust is a revocable_trust and does not guarantee payments to the beneficiaries accordingly a did not receive an economic benefit when tribe funded the trust with payments for the benefit of a a copy of this technical_advice_memorandum is to be given to a sec_6110 provides that it may not be used or cited as precedent
